Citation Nr: 1400114	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  13-27 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial increased rating for gastroesophageal reflux disease with residuals of achalasia, currently rated at 10 percent disabling.

2. Entitlement to an initial compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Cynthia Harbin Holman, Esquire


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1974 to August 1975. He died in June 2013.  The appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for gastroesophageal reflux disease with residuals of achalasia and assigned a 10 percent disability evaluation, effective November 19, 2008.  The Veteran filed a notice of disagreement in April 2012.  A statement of the case was issued in May 2013.  The Veteran died on June [redacted], 2013 while the matter was on appeal.

In July 2013, the Appellant filed a VA Form 21-0847, Request for Substitution of Claimant upon Death of Claimant.  The record reflects the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death, pursuant to 38 U.S.C.A. § 5121A.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, governing substitution in case of death of a claimant who dies on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2011).

The entitlement to an initial compensable rating for allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.

FINDING OF FACT

For the entire rating period, the Veteran's gastrointestinal disability has been manifested by recurrent epigastric distress or dyspepsia with symptoms of dysphagia, pyrosis, regurgitation, and substernal pain and has been shown to be productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for gastroesophageal reflux disease with residuals of achalasia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with claims file.  All post-service and private treatment records and reports identified by the Veteran and the appellant have also been obtained.  The appellent has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

The Veteran has been afforded a VA examination addressing his service-connected gastroesophageal reflux disease.  This examination is adequate for the purposes of the instant matter adjudicated herein, as it was based on consideration of the pertinent medical history and described the severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Overall, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.

Analysis

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The gastroesophageal reflux disease has been evaluated as 10 percent disabling under Diagnostic Code 7346.  That code section provides a 10 percent rating when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is contemplated for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  A 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health. 

Dysphagia is defined as difficulty in swallowing. Dorland's Illustrated Medical Dictionary, 579 (32nd ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1563. Hematemesis is defined as the vomiting of blood.  Id. at 831.  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1126.

The evidence of record consists of VA treatment records, private treatment records, a VA examination and lay statements.

VA treatment records from September 2007 to March 2009 note a history of achalasia with regurgitation of food, heartburn and difficulty swallowing.  In September 2007, an esophago gastro duodenscopy was performed on the Veteran. The esophagus was found to be filled with liquid and food debris.  The doctor diagnosed achalasia cardia with aperistaltic dilated esophagus.  

Private treatment records noted numerous food boluses and food particles present through the Veteran's esophagus.

The Veteran was afforded VA examination in March 2011.  At the time of the examination, he reported that his eating habits and weight were unstable.  He also stated that over the past 5 years, he had lost 22 pounds and had difficulty swallowing both solids and liquids for approximately 12 years.  He also indicated that he had reflux and that the disability impaired his ability to sleep as it caused choking when laying down.

Physical examination of the abdomen revealed no evidence of striae on the abdominal wall or distention of superficial veins.  There was evidence of tenderness to the abdomen or flank or palpitation.  There were also no palpable masses.  The examiner diagnosed gastroesophageal reflux disease with residuals of achalasia.  There were no findings of malnutrition or anemia.  The examiner opined that the condition did not affect the Veteran's daily activities or ability to work 

The Veteran provided several lay statements in support of this claim.  He reported that he had struggled to keep food down for approximately 20 years.  He stated that he had to sleep propped up with pillows or in a chair or food would come back up.  He stated that he had pain in his esophagus and chest and that he often threw up.  He was limited in what and how much he could eat.  He indicated that he had to manually vomit to clear his esophagus in order to eat.  He noted that from 2007-2009 he was on an all-puréed food diet.  As a result of his condition, he did not eat meat, dairy, or bread.  The Veteran stated that nearly all of the food accumulated in his esophagus creating a choking feeling that persisted throughout the meal.  The Veteran asserted that as a result of his inability to eat, he always felt the discomfort of hunger.

In statements provided by the appellant, she indicated that the Veteran had issues including coughing, choking and vomiting because food would get stuck in this throat.  She noted that the Veteran complained of pain in his throat and chest.  She stated that they had many sleepless nights as a result of his disability.  She indicated that she had to flip him over to prevent him from choking.  She noted that the Veteran had to throw up on purpose to clear his throat.  She stated that she had to cook food down to make it soft enough for the Veteran to digest or give him an all liquid diet which was also difficult to digest.  

The Board finds that the Veteran's and appellant's statements to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Veteran and appellant have provided a generally consistent account of the Veteran's condition.  Moreover, the objective medical findings tend to corroborate his account of symptomatology.  Thus, to this extent, the Board finds the statements in the instant matter competent, credible and highly probative evidence, and they tend to support the claim.  See also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

Resolving all doubt in the claimant's favor, the Board finds a 30 percent rating for the service-connected gastroesophageal reflux disease with residuals of achalasia is warranted under Diagnostic Code 7346.  Throughout the appeal period, the Board finds that the Veteran's gastroesophageal reflux disease with residuals of achalasia had been manifested by recurrent epigastric distress or dyspepsia with symptoms of dysphagia, pyrosis, and regurgitation and is productive of considerable impairment of health.  Therefore, in this matter, the Board finds that an increased rating of 30 percent is warranted for the entire rating period.

Consideration has been given to assigning a 60 percent disability rating.  While the record reflects severe pain, there is no indication the Veteran's gastroesophageal reflux disease caused other symptoms productive of severe impairment of health.  Although during the March 2011 VA examination the Veteran reported vomiting and difficulty digesting food, there were no complaints of severe hematemesis or melena.  There was no sign of anemia, significant weight loss or malnutrition and described the Veteran's overall health as good.  Significantly, VA treatment records do not reflect complaints of melena or hematemesis.  In fact, in May 2011 VA treatment records, the Veteran denied hematemesis, diarrhea or constipation. Additionally, the Veteran did not have any material weight loss over the course of the appeal.  Overall, although the Veteran had significant pain and regurgitation, the records do not reflect his gastroesophageal reflux disease alone resulted in severe impairment of health.  As such, the record does not more nearly approximate a 60 percent evaluation.

The Board has also considered whether a higher or separate rating would be warranted under any other digestive disability contained in 38 C.F.R. § 4.114.

Diagnostic Code 7203 (stricture of the esophagus) provides for a 30 percent rating for moderate stricture, a 50 percent rating for severe stricture permitting liquids only, and an 80 percent rating for stricture permitting passage of liquids only with marked impairment of general health.  38 C.F.R. § 4.114.

In this case, the Board finds that a separate rating is not warranted under Diagnostic Code 7203.  As noted above, the Board resolved all doubt in the Veteran's favor when assigning a 30 percent evaluation for the entire period covered by the appeal.  In so doing, the Board considered the nature and severity of the Veteran's reported modified diet and continuous reports of dysphagia, along with the other symptoms described in the evidence above, more clearly approximate the criteria for considerable impairment of health.  See generally, 38 C.F.R. § Diagnostic Code 7346.  In addition, the dysphagia/difficulty swallowing was considered in assigning the 30 percent rating.

Furthermore, there is no evidence of record to show that the Veteran was able to pass liquids only; therefore, a higher rating is not warranted under Diagnostic Code 7203.  The Board further finds that any attempt to assign a separate evaluation for stricture of the esophagus in addition to the 30 percent rating currently assigned would constitute impermissible pyramiding based on the manifestations that were considered in assigning that rating.  See 38 C.F.R. 4.14.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When both of those elements have been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular rating is not inadequate.  As noted, the Veteran's disability is manifested by recurrent epigastric distress or dyspepsia with symptoms of dysphagia, pyrosis, and regurgitation.  These manifestations are contemplated by the rating criteria.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  See 38 C.F.R. § 4.85.  The rating schedule is adequate to evaluate the disability; referral for extraschedular consideration is not in order.


ORDER

An initial disability rating of 30 percent for gastroesophageal reflux disease with residuals of achalasia is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

The Board finds that additional development is required before the issue of entitlement to a compensable rating for allergic rhinitis is ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2013).  The appellant essentially contends that the noncompensable rating for the Veteran's allergic rhinitis does not accurately reflect the actual severity of his symptoms during his lifetime. 

With regard to the claim for an initial compensable rating for the Veteran's service-connected allergic rhinitis, the Board notes that in July 2013, the appellant submitted a notice of disagreement (NOD) regarding a the noncompensable rating for the Veteran's service-connected allergic rhinitis.  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  To that end, review of the claims file reveals that VA has not yet issued a statement of the case (SOC) as to the issue of entitlement to an initial compensable rating for allergic rhinitis.  The Board is, therefore, obligated to remand this issue.  Manlicon v. West, 12 Vet. App. 238 (1999).





Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to an initial compensable rating for allergic rhinitis.  Thereafter, the appellant will have a 60-day period within which to file a substantive appeal.  The appellant and her representative are advised that they will have sixty days from the date of mailing of the statement of the case to submit a substantive appeal as to that issue.  If and only if the appellant completes his appeal by filing a timely VA Form 9 on the aforementioned issue should this claim be returned to the Board.  38 U.S.C.A. § 7104. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


